The suit is for personal injuries alleged to be the result of negligence of the defendant or its employees.
Defendant owned and operated a public retail store in the city of Mobile. The plaintiff was a customer. While passing through the store toward the cashier's office to pay her bill, she stumbled or tripped over the base of a weighing machine, penny in the slot weighing scales, and fell to the floor receiving some injuries.
The first count of the complaint, to which demurrer was sustained, is defective in failing to allege that defendant's agents, servants, or employees, charged with the negligence, were acting within the scope of their employment.
The causal negligence charged in the second count is, "The defendant's agents, servants or employees while acting within the scope of their employment so negligently placed, allowed or suffered" the weighing machine "to protrude into the aisle or space in said store provided for customers" that plaintiff tripped or stumbled and fell. The count further shows plaintiff was at the time in the store for the purpose of paying her bill.
The keeper of a public store is under duty to its customers, as invitees, to exercise reasonable care to keep the passways therein in a safe condition — meaning safe to persons in the exercise of ordinary care while using the passway. O'Brien v. Tatum, 84 Ala. 186, 4 So. 158; So. Ry. Co. v. Bates, 194 Ala. 78,69 So. 131, L.R.A. 1916A, 510; Hertz v. Advertiser Co.,201 Ala. 416, 78 So. 794, L.R.A. 1918F, 137.
When a complaint alleges the facts from which this duty arises, it is sufficient to charge the negligence, failure of duty, in general terms. Dwight Mfg. Co. v. Holmes, 198 Ala. 591,73 So. 933; L.  N. R. R. Co. v. Robinson, 213 Ala. 522,105 So. 874; Demopolis Telephone Co. v. Hood, 212 Ala. 216,102 So. 35.
Under this rule count 2 sufficiently charges negligence in allowing an obstruction in the passway. The term "negligently" imports a breach of duty in maintaining the obstruction in that manner which a man of reasonable prudence and care would recognize as unsafe or dangerous to persons in the rightful use of the passway. Dangerous in this regard means that condition from which a reasonably careful man would anticipate injury to others.
Count 3, as amended, is in substance the same as count 2.
Count A, however, added by amendment, presents the same issue and is supported by the same evidence as counts 2 and 3 above. It merely charges expressly what the others do in general terms — that the weighing machine protruding into the aisle was a dangerous obstruction negligently allowed or maintained — and ascribes the injury broadly to negligent failure to use due care to keep the premises reasonably safe. Under this count all the facts were presented in evidence, and the charge of the court gave to plaintiff all the benefits to be derived from a proper charge upon the rejected counts. In such case error in rulings on the pleadings works no injury to the party and does not warrant a reversal. Error in the rejection of evidence going merely to the extent of injury and damages, where the record clearly shows a finding for the defendant because not liable for the injury, will not work a reversal. Wilson Bros. v. M.  O. R. R. Co., 208 Ala. 581, 94 So. 721; Brothers v. Norris, 209 Ala. 426, 96 So. 328.
For this cause rejection of the evidence of plaintiff's complaints of pain to her examining physician cannot avail on appeal. The happening of similar accidents due to the same conditions near the time of the one in question has been considered as affording evidence of negligence in cases relating to defects in public streets, obstruction to sidewalks, defective railroad crossings, and the like. Birmingham v. Starr, 112 Ala. 98, 20 So. 424; Birmingham Union Ry. Co. v. Alexander, 93 Ala. 133, 9 So. 525; Birmingham v. McKinnon, 200 Ala. 111, 75 So. 487; Southern Ry. Co. v. Lefan,195 Ala. 295, 70 So. 249; Jefferson Dairy Co. v. Thomas,214 Ala. 305, 107 So. 449; 1 Greenleaf on Ev. (16th Ed.) App. 11, § 53.
When no question of knowledge of prior accidents is involved, nor of intent to be inferred therefrom, the admissibility must turn upon whether the other accidents shed any substantial light upon the question of negligence vel non in the maintenance of the conditions under inquiry. Hence, to render the evidence proper, it is important to show the conditions were the same at the time other similar accidents occurred.
It is in evidence that these scales were located in the same position at the time of plaintiff's accident, and at the time, as plaintiff sought to show, an old man stumbled over them about a year thereafter. But plaintiff's case is rested largely on evidence controverted by the defendant that at the time of her injury, the scales were obscured from view by bolts of cloth piled upon and projecting over the counter along the line of her approach and her point of turning into the cross-aisle where the scales were located. Whether the same obstructions to view, or no obstructions at all, or wholly different *Page 497 
and more effective obstructions were present at the time the old man stumbled, was not shown.
It further appears the scales had been in the same position for some two years before the accident in suit. Assuming the conditions as to danger remained the same, it appears two years elapsed without injury to any one, and another year before the occurrence offered in the evidence. How many hundreds or thousands of persons had passed these scales does not appear. A collateral inquiry on this point, as well as to the contributory negligence of the old man, would divert the attention of the jury and consume time out of proportion to any probative force of the incident. We think the evidence too remote to shed light on the main inquiry, viz., was there an obstruction so maintained as to cause a reasonably prudent and careful management to anticipate that persons would stumble and receive injury? Want of ordinary care in the use of the passway need not be anticipated.
Charges 11, 12, and 13 given for defendant correctly state the law as to "ordinary care" required of customers in using the passway. That "reasonable care" was also named conjunctively or alternately did not render them erroneous. As applied to the evidence, the two qualifying words carried substantially the same meaning. If plaintiff deemed them misleading and conceived a more accurate statement should be given, an explanatory charge should have been requested. Hertz v. Advertiser Co., 201 Ala. 416, 78 So. 794, L.R.A. 1918F, 137; O'Brien v. Tatum, 84 Ala. 186, 4 So. 158.
The action of a juror in going by the store and viewing the locus in quo during the recess of the court, and while the jury was considering their verdict, is shown to have been without knowledge or suggestion of any party. While improper, no corrupt motive appears. It further appears the verdict was not influenced thereby; that the juror learned no new fact, but merely saw the same conditions already shown by photographs in evidence; that this juror and one other voted for plaintiff on a ballot theretofore, and cast the same ballot thereafter; that the other jurors were given no information except that he had seen the place. If any influence was exerted upon them, it would naturally have been in behalf of the plaintiff.
While the bill of exceptions has a recital that it contains all the evidence, it affirmatively shows the photographs were introduced in evidence, and that interrogatories propounded to the defendant and answers were offered by the plaintiff. In the absence of this evidence, the ruling of the trial court in denying a motion for a new trial because of misconduct of the juror will not be overturned. Parties should not be penalized for the thoughtless conduct of a juror, unless under all the circumstances the ends of justice require it. Clay v. City of Montgomery, 102 Ala. 297, 14 So. 646; Ala. Power Co. v. Hall,212 Ala. 638, 103 So. 867; Leith v. State, 206 Ala. 439,90 So. 687; B. R.  E. Co. v. Mason, 144 Ala. 387, 39 So. 590, 6 Ann. Cas. 929; L.  N. R. R. Co. v. Sides, 129 Ala. 399, 29 So. 798.
Affidavits of jurors touching their deliberations inside the jury room may be offered to sustain, but not to impeach, their verdict. B. L.  P. Co. v. Clemons, 142 Ala. 160, 37 So. 925; Clay v. Montgomery, 102 Ala. 297, 14 So. 646; B. L.  P. Co. v. Moore, 148 Ala. 115, 131, 42 So. 1024; Leith v. State, 206 Ala. 440,90 So. 687.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.